Citation Nr: 0323886	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  00-11 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for tremor and peripheral 
radiculopathy of the right upper extremity, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to June 1965.  

This matter arises from various rating decisions rendered 
since June 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, that granted 
service connection for the disability at issue, and assigned 
that disorder a 30 percent disability rating.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 19991), the case was forwarded to 
the Board of Veterans' Appeals (Board) for appellate 
consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  This must be accomplished prior to further 
appellate disposition to ensure that the appellant has been 
accorded due process of law.

In view of the forgoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should then attempt to obtain 
all records of the veteran's medical 
treatment that have not already been made 
a part of the appellate record.  In this 
regard, the RO should contact the veteran 
and request that he identify the names 
and addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.  

4.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any of the 
benefits sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



